Citation Nr: 0907824	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, to 
include PTSD.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1993 to April 
1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which reopened and denied a claim for service 
connection for PTSD.  Notwithstanding the RO's action, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision 
regarding service connection for DJD.  Jackson v. Principi, 
265 F.3d 1366 (2001).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is discussed in the REMAND 
portion below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in 
January 2002, and the Veteran did not perfect an appeal.

2.  The evidence received since the January 2002 rating 
decision was not previously considered by the RO, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).


2.  Evidence received since the January 2002 rating decision 
is new and material to the issue of service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the claim to reopen decided herein, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Reopening a Claim for Service Connection

The record reflects that the Veteran's original claim for 
service connection for PTSD was denied in January 2002 
because there was no evidence available to corroborate her 
account of a sexual assault in service.  The Veteran did not 
file a timely appeal, and that decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The claim of service connection for 
PTSD can only be reopened if new and material evidence has 
been submitted since the last prior final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2002 
decision consisted of the Veteran's service treatment 
records, service personnel records indicating that the 
Veteran received a general discharge under honorable 
conditions due to numerous minor infractions, Air Force 
Discharge Review Board proceedings declining to upgrade her 
discharge status, and a VA psychiatric evaluation dated in 
September 2002 which diagnosed PTSD, anxiety and depression.  

The Veteran submitted a request to reopen the claim for 
service connection for PTSD in May 2004.  Relevant evidence 
that has been associated with the claims file since January 
2002 includes VA and private medical treatment records 
indicating diagnoses of PTSD, bipolar disorder and Major 
Depressive Disorder (MDD), evidence collected by the United 
States Air Force Office of Special Investigations (AFOSI) 
showing that the Veteran reported having been raped at 
Bolling Air Force Base in June 1994, and the report of a VA 
psychiatric examination in November 2007, showing diagnoses 
of PTSD and bipolar disorder.  

The Veteran's claim was denied because her account of a 
sexual assault in service could not be verified.  The 
evidence submitted since that time is new as it was not 
previously considered by the RO.  It is also material in that 
it relates to an unestablished fact necessary to substantiate 
the claim.  Specifically, the investigation documents 
demonstrate that the Veteran reported having been raped at 
Bolling Air Force Base in June 1994.  Although the 
investigation ultimately determined that no crime was 
committed, it nonetheless shows that the Veteran was involved 
in a sexual encounter she found confusing and distressing and 
which adversely affected her professional and social 
relationships.  As such, it is new evidence showing that an 
event occurred in service which may be associated with her 
current disabilities.  The Board finds that the evidence 
submitted since the January 2002 rating decision is 
sufficient to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.  


ORDER

New and material evidence having been received, the claim for 
PTSD is reopened; to that extent only, the claim is granted.


REMAND

Further development is necessary before the issue is 
considered on the merits.  As discussed above, the Veteran is 
seeking service connection for PTSD, contending that her 
condition began after she was sexually assaulted in service.  
The evidence clearly shows that she has been diagnosed with 
PTSD.  Her service treatment records show that she sought 
psychiatric treatment in September 1994, when she presented 
with depressed mood and complained of relationship problems, 
severe stress at work, and frequent crying.  VA and private 
treatment records indicate that she was diagnosed with Major 
Depressive Disorder in 2001 and was treated with 
antidepressant medication for several years thereafter.  

During a VA psychological examination in November 2007, the 
examiner also diagnosed bipolar disorder, most recent episode 
depressed, which he states "appears to have emerged in the 
last five or six years (non service-connected)."  Although 
the examiner relates the Veteran's depressive symptoms to 
bipolar disorder which began after active service, his 
opinion fails to consider whether the Veteran's in-service 
episode of depression may have been a manifestation of 
bipolar disorder or major depressive disorder with which she 
has been diagnosed.  Consequently, another examination is 
required to clarify whether any of the Veteran's current 
psychiatric disorders may in fact be related to her service.  

The Veteran has not been provided with notice of the 
provisions that apply to cases involving service connection 
for psychiatric disorders based on allegations of personal or 
sexual assault.  In cases in which personal assault is 
alleged, VA's duties to assist a claimant in substantiating a 
claim include informing the claimant that evidence from 
sources other than service records may constitute credible 
supporting evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.304(f)(3); Patton v. 
West, 12 Vet. App. 272, 282 (1999).  On remand, the Veteran 
should be provided with adequate notice.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and her 
representative a corrective letter 
providing that an in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  If a response is received 
from the Veteran or her representative, 
review the record in conjunction with 
that response, and determine if further 
development is necessary.  

2.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
nature and likely etiology of any 
psychiatric disorder present.  The claims 
folder must be made available to the 
examiner for review.  After a review of 
the record, and an examination if 
necessary, the examiner should do the 
following:  

Based on the examination and review of 
the claims folder, the examiner should 
address the following:

(a) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the in-service sexual assault 
described by the Veteran was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service sexual assault 
described by the Veteran and found to be 
sufficient to produce PTSD by the 
examiner.  

(b). If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service, including 
the depressive symptoms described in 
October 1994.

The examiner is requested to provide a 
rationale for any opinion provided.

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


